Title: From Benjamin Franklin to Anna Maria Shipley, 25 May 1779
From: Franklin, Benjamin
To: Shipley, Anna Maria


Passy, May 25, 1779
I received by General Verdiere a few Days since the very obliging Letter my dear and amiable Friend did me the honour of writing to me from Wimbledon, dated April 7. He had it seems been detain’d somewhere by Sickness.— The kind Remembrance & unchang’d Affection of old Friends whose good Opinion I always highly valued, is in these times of publick Calamity, one of my greatest Consolations. I often think of the happy Hours, now never to be repeated, that I have formerly passed under your hospitable Roof, with a Family whose Tempers are all so good, and whose Conversation so constantly pleasing. My best Wishes attend you all. Present my Respects to Lord S. if you think they will be acceptable, and believe me ever with sincere Esteem, my dear Friend, Yours very affectionately
BF.—
[torn: word missing] Anna Maria Shipley.—
